DETAILED ACTION
	This action is a first action on the merits.  The preliminary amendment field on July 22, 2022 has been entered. Claims 1-20 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is  CON of US application No. 16/721,920, now US Patent No. 11,396,805, filed on December 20, 2019. US application No. 16/721,920 is a CON of US application No. 15/506,769, now US Patent No. 19,519,764, filed on February 27, 2017. US application No. 15/506,769 is a 371 national stage entry of PCT No. US2015/042900 filed July 30, 2015, which claims benefit of US provisional application 62/043,341 filed 28 August 2014.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No.US 10,519,764. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10: The term “improve” in claim 10 is a relative term which renders the claim indefinite. The term “improve” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1 and 14 contain allowable subject matter over the closest prior art “herein Marland et al., US 2015/0322775 (hereinafter Marland)”, for the following reasons:

Regarding claim 1, Marland discloses a method for moving fluid through a pipe (casing 228) in a wellbore (wellbore 234) (methods for monitoring and characterizing fluids in a subterranean formation, abstract, par [0001]-[0003]), comprising: 
placing at least two different fluids (cement, spacing fluid) in an interior of the pipe (228) and in an annular space (cement is pumped down the wellbore 216 through the interior of casing 228, par [0021], spacing fluid may be directed downhole before and/or after the cement 218 is pumped, par [0023]), the annular space (annulus 232) being between the pipe (casing 228) and the wellbore (wellbore bore 234) or between the pipe (casing 228) and a conduit (pipe 226) in the wellbore (234) (pg 2, par [0021]-[0023]);
 pumping fluid into the interior of the pipe (228) (cement is pumped down the wellbore 216 through the interior of casing 228, par [0021], spacing fluid may be directed downhole before and/or after the cement 218 is pumped, par [0023]); 
measuring a parameter related to a volume of fluid pumped into the interior of the pipe (228) (data system 202 is coupled to pump 120 and/or fluid measurement devices which are operable to measure fluid pressure, density, and volume, par [0024]); 
in a computer (data system 202 is coupled to an information handling system, par [0016]), using a predetermined volume distribution of the annular space (a theoretical first set of data which may relate to fluids expected to be directed into or exit from the wellbore base on expected fluid volume, par [0027]-[0028]) and the measured parameter (second set of data may be an actual, measured data set, received at the data system 202, par [0027]), calculating an axial position of each of the at least two fluids in the annular space during the pumping the fluid (first set of data may be compared to the second set of data to determine the location of a fluid in the wellbore 116 at any point in time, par [0027]-[0028]); and 
displaying the axial position on a display (information handling system includes a display, par [0016]) in signal communication with the computer (202) (height and/or relative position of each fluid in the wellbore 116 may be calculated, par [0031], [0033], data system 202 is coupled to an information handling system, par [0016], [0025]); and 
calculating a state of flow (fluid pressure) with respect to axial and radial position along the annular space (at any given time the operator may calculate the height, density, and pressure of each fluid column, par [0032]-[0035]), and selecting the rate of pumping fluid to cause a selected state of flow at at least one selected axial position along the annular space (pumping rate can be decreased in order to decrease the level of pressure in the wellbore, par [0030]).
Marland does not disclose wherein the flow state is calculated using a model of the pipe in the wellbore wherein the pipe is eccentered in the wellbore. 

Regarding claim 14, Marland discloses system for determining axial positions of fluids moving through a pipe (casing 228) in a wellbore (wellbore 234) (methods for monitoring and characterizing fluids in a subterranean formation, abstract, par [0001]-[0003]), comprising: 
a fluid pump (pump 120) for moving a first fluid into the wellbore through a pipe (casing 228)   inserted therein, the first fluid disposed in a flow path behind a second fluid in the wellbore (cement is pumped down the wellbore 216 through the interior of casing 228, par [0021], spacing fluid may be directed downhole before and/or after the cement 218 is pumped, par [0023]); 
a sensor (fluid measurement devices which are operable to measure fluid pressure, density, and volume, par [0024]) for measuring a parameter related to a volume of the first fluid pumped into the interior of the pipe (228) (data system 202 is coupled to pump 120 and/or fluid measurement devices which are operable to measure fluid pressure, density, and volume, par [0024]); 
a computer (data system 202 is coupled to an information handling system, par [0016]) in signal communication with the sensor (data system 202 is coupled to pump 120 and/or fluid measurement devices which are operable to measure fluid pressure, density, and volume, par [0024]), the computer programmed to use a predetermined volume distribution of an annular space between the wellbore and the pipe (a theoretical first set of data which may relate to fluids expected to be directed into or exit from the wellbore base on expected fluid volume, par [0027]-[0028]) and the measured parameter (second set of data may be an actual, measured data set, received at the data system 202, par [0027]) to calculate an axial position of each of the at least two fluids in the annular space during the pumping the first fluid (first set of data may be compared to the second set of data to determine the location of a fluid in the wellbore 116 at any point in time, par [0027]-[0028]); 
calculate a state of flow (fluid pressure) with respect to axial and radial position along the annular space (at any given time the operator may calculate the height, density, and pressure of each fluid column, par [0032]-[0035]), and selecting the rate of pumping fluid to cause a selected state of flow at at least one selected axial position along the annular space (pumping rate can be decreased in order to decrease the level of pressure in the wellbore, par [0030]); and  
a display (information handling system includes a display, par [0016]) in signal communication with the computer (202) for displaying the axial position of each of the first and second fluid in the wellbore (height and/or relative position of each fluid in the wellbore 116 may be calculated, par [0031], [0033], data system 202 is coupled to an information handling system, par [0016], [0025]).
Marland does not disclose wherein the flow state is calculated using a model of the pipe in the wellbore wherein the pipe is eccentered in the wellbore. 

Marland fails to suggests alone, or in combination, the limitations of “wherein the flow state is calculated using a model of the pipe in the wellbore wherein the pipe is eccentered in the wellbore” as recited in claims 1 and 14.

The Examiner is unaware of prior art which reasonably suggest the limitations of the claims. 

Conclusion
Claims 1-20 are rejected. No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake E Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676